              Case 1:18-cv-00800-LY Document 50 Filed 01/07/20 Page 1 of 3
                            .                                             .
                                                                                                  2020
                        iN THE UNITED STATES DISTRICT COURT                                              J41'
                                                                                                                     t: fls
                                                                                                                PM            I
                             WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

RICHARD MEYER,                                 §
     Plaintiff,                                §
                                               §
v.                                             §        CASE NO.: 1:18-CV-00800-LY
                                               §
MARK WAID,                                     §       (Jury Demanded)
    Defendant.                                 §

                                  SCHEDULING ORDER

        Pursuant to Rule 16, Federal Rules of Civil Procedure, the Court issues the

 following scheduling order.

        IT IS ORDERED THAT:

         1.   The parties shall file all amended or supplemental pleadings and shall join

 additional parties on or before March 6, 2020.

        2. All parties asserting claims for relief shall file and serve on all other parties

 their designation of potential witnesses, testifying experts, and proposed exhibits, and shall

 serve on all other parties, but not file, the materials required by Federal Rule of Civil Procedure

 26(a)(2)(B) on or before May 15, 2020. Parties resisting claims for relief shall file and serve on

 all other parties their designations of potential witnesses, testifying experts, and proposed

 exhibits, and shall serve on all other parties, but not file, the materials required by Federal Rule

 of Civil Procedure 26(a)(2)(B) on or before June 15, 2020. All designations of rebuttal

 experts shall be filed and served on all other parties not later than 14 days of receipt of the

 report of the opposing expert, and the materials required by Federal Rule of Civil Procedure

 26(a)(2)(B) for such rebuttal experts, to the extent not already served, shall be served, but not

 filed, on all other parties not later than 14 days of receipt of the report of the opposing expert.

        3.    The parties asserting claims for relief shall submit a written offer of settlement

 to opposing parties on or before January 10, 2020, and each opposing party shall respond, in
            Case 1:18-cv-00800-LY Document 50 Filed 01/07/20 Page 2 of 3
                            .
writing, on or before January 24,2020. All offers of settlement are to be private, not filed, and

the Court is not to be advised of the same. The parties are further ORDERED to retain the

written offers of settlement and responses as the Court will use these in assessing attorney's

fees and court costs at the conclusion of trial.

         4. A report on alternative dispute resolution in compliance with Local Rule CV-88 shall

be filed on or before February 14, 2020.

         5. Any objection to the reliability of an expert's proposed testimony under Federal Rule

of Evidence 702 shall be made by motion, specifically stating the basis for the objection

and identifying the objectionable testimony, not later than 14 days of receipt ofthe written report

of the expert's proposed testimony or not later than       14 days   of the expert's deposition, if a

deposition is taken, whichever is later. The failure to strictly comply with this paragraph

will be deemed a waiver of any objection that could have been made pursuant to Federal

Rule of Evidence 702.

         6. The parties shall complete discovery on or before August 28, 2020. Counsel may,

 by agreement, continue discovery beyond the deadline, but there will be no intervention

 by the Court except in extraordinary circumstances, and no trial setting will be vacated because

 of information obtained in post-deadline discovery.

         7. All dispositive motions shall be filed and served on all other parties on or
             before

September 28, 2020 and shall be limited to 20 pages. Responses shall be filed and served on all

other parties not later than 14 days after the service ofthe motion and shall be limited to 20 pages.

Any replies shall be filed and served on all other parties not later than 14 days after the service of

the response and shall be limited to 10 pages, but the Court need not wait for the reply before

ruling on the motion.
              Case 1:18-cv-00800-LY Document 50 Filed 01/07/20 Page 3 of 3
                             .                                           .
        The parties shall not complete the following paragraph 8. It will be completed by

 the Court at the initial pretrial conference to be scheduled by the Court.

              This case is set for final pretrial con er ce, in chambers, on the        day of

                      20Z(, at               and fotrial in the month    of_(____,
20,t(   The final pretrial conference shall be attended by at least one of the attorneys who will

conduct the trial for each of the parties and by any unrepresented parties. The parties should

consult Local Rule CV- 16(e) regarding matters to be filed in advance of the final pretrial

conference.

        SIGNED this                 day of                         ,   2OQ.




                                                   ITED STATE




 AGREED SUBJECT TO AND WITHOUT WAIVER OF DEFENDANT'S
 CHALLENGE TO PERSONAL JURISDICTION:




 Is/ Dale L. Roberts                             Is! Ryan Pierce
               Signature                                       Signature

   ATTORNEY FOR PLAiNTIFF                               ATTORNEY FOR DEFENDANT
